SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

181
CA 13-00840
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


ADAM L. WALTON, PLAINTIFF-APPELLANT,

                      V                                             ORDER

STRONG MEMORIAL HOSPITAL, UNIVERSITY OF
ROCHESTER MEDICAL CENTER, CHILDREN’S HOSPITAL
AT STRONG, SCOTT STEWART, M.D., JAMES MANNING,
M.D., PETER KNIGHT, M.D., J.A. JANUS, M.D.,
GREGORY APPENFELLER, M.D., DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


BROWN CHIARI LLP, LANCASTER, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO
(EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFF-APPELLANT.

MARTIN CLEARWATER & BELL LLP, NEW YORK CITY (BARBARA D. GOLDBERG OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered September 24, 2012. The order granted the motion
of defendants-respondents to dismiss plaintiff’s complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Laborers Intl. Union of N. Am., Local
210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977).




Entered:    February 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court